         Case 2:19-cv-02167-CMR Document 26 Filed 04/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JERELLE HOLDEN,
                       Plaintiff,
                                                         CIVIL ACTION NO. 19-2167
            v.
 HOMESITE INSURANCE CO.,
                       Defendant.

                                             ORDER

       AND NOW, this 30th day of April 2020, upon consideration of Plaintiff’s Motion for

Leave to Amend [Doc. No. 18] and the response thereto, and Defendant’s Motion for Judgment

on the Pleadings and for Summary Judgment [Doc. No. 13] and the response thereto, it is hereby

ORDERED as follows:

   1. Plaintiff’s Motion for Leave to Amend [Doc. No. 18] is DENIED.

   2. Defendant’s Motion for Judgment on the Pleadings and for Summary Judgment [Doc.

       No. 13] is GRANTED as to the Motion for Judgment on the Pleadings (Count I) and

       DISMISSED as premature as to the Motion for Summary Judgment (Count II). The

       parties shall jointly report to the Court by May 14, 2020, as to what discovery the parties

       request on the bad-faith claim prior to arbitration.

       It is so ORDERED.

                                                      BY THE COURT:

                                                      /s/ Cynthia M. Rufe
                                                      _____________________
                                                      CYNTHIA M. RUFE, J.
